         Case 3:20-cv-02731-VC Document 701 Filed 09/17/20 Page 1 of 3



                      Zepeda Rivas v. Jennings, No. 3:20-cv-02731-VC
     Defendants’ Letter Brief Regarding the Possibility of Reinfection with COVID-19

       Defendants submit this letter brief in response to the Court’s September 11, 2020, order
to address “the most recent information regarding the risk of reinfection from Covid-19.” ECF
No. 686. Also attached are the declarations of Dr. Richard Medrano and Dr. Sean Henderson.

         At this time, medical research is uncertain about whether or when a person who has had
COVID-19 and recovered can be reinfected with COVID-19. According to the CDC, there have
been “no confirmed reports to date of a person being reinfected with COVID-19 within 3 months
of initial infection.” CDC, Coronavirus Disease 2019 (COVID-19) > Duration of Isolation and
Precautions for Adults with COVID-19 (Sept. 10, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/hcp/duration-isolation.html (last visited Sept. 17, 2020); accord Declaration of Dr. Richard
Medrano, Regional Medical Director for Wellpath ¶¶ 3, 4 (Medrano Decl.), attached hereto.
Additional research in this area is ongoing. CDC, Coronavirus Disease 2019 (COVID-19) >
Duration of Isolation and Precautions for Adults with COVID-19 (Sept.10, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html (last visited Sept. 17,
2020).

        A recent meta-analysis published in the Journal of Medical Virology examined 15 articles
that discussed reinfection with COVID-19 and concluded that the reports of reinfection appeared
to be protracted initial infections. M. Arafkas et al., Current Meta-Analysis Does Not Support
the Possibility of COVID-19 Reinfections, Journal of Medical Virology (forthcoming) (first
published Sept. 8, 2020), available at https://onlinelibrary.wiley.com/doi/abs/10.1002/
jmv.26496, and attached hereto as Exhibit A; accord Declaration of Dr. Sean Henderson ¶ 6
(Henderson Decl.), attached hereto.

         Recently, papers regarding reinfection of COVID-19 have emerged. In August 2020,
researchers found that a man in Hong Kong, who had previously had a mild to moderate case of
COVID-19 was reinfected with another distinct genetic sequence of the virus. The reinfection
occurred 142 days after the first infection. The man was asymptotic during the second infection.
The researchers concluded that reinfection is “possible” and that further studies on re-infection
are warranted. Kelvin Kai-Wang To et al., COVID-19 Re-Infection by a Phylogenetically
Distinct SARS-coronavirus-2 Strain Confirmed by Whole Genome Sequencing, Clinical
Infectious Diseases (forthcoming) (first published Aug. 28, 2020), available at
https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa1275/5897019 and attached
hereto as Exhibit B. Also in August 2020, researchers in Nevada found that a man was
reinfected. This paper is not peer reviewed. This individual had a mild case of COVID-19 the
first time but developed a more significant case the second time. The second instance of
COVID-19 occurred approximately two months later. The researchers cautioned, however, that
“the frequency of such a phenomenon [reinfection] is not defined by a singular case study. This
may represent a rare event.” Richard Tillett et al., Genomic Evidence for a Case of Reinfection
with SARS-CoV-2 (written August 25, 2020), available at https://papers.ssrn.com/sol3/
papers.cfm?abstract_id=3680955 and attached hereto as Exhibit C.

         As the authors of these papers recognize, these singular cases do not conclusively
establish the risk of reinfection from COVID-19. In a recent article, Dr. Adam Lauring of the
University of Michigan stated, “Just because something happens, doesn’t mean it happens a lot.”
Kelly Malcom, Should We Worry About COVID-19 Reinfection?, Michigan Health Lab (Sept.
11, 2020), https://labblog.uofmhealth.org/rounds/should-we-worry-about-covid-19-reinfection
(last visited Sept. 17, 2020). Dr. Lauring cautioned against making broad generalizations from
these individual cases. Id. In a review of the Nevada case, the 2019 Novel Coronavirus
Research Compendium at the Johns Hopkins Bloomberg School of Public Health cautioned that

                                                1
          Case 3:20-cv-02731-VC Document 701 Filed 09/17/20 Page 2 of 3



“these individual reports do not tell us what the risk for reinfection is, nor the risk of severe
disease during the second infection.” 2019 Novel Coronavirus Research Compendium, Review:
Genomic evidence for a case of reinfection with SARS-CoV-2 (Sept. 2, 2020),
https://ncrc.jhsph.edu/research/genomic-evidence-for-a-case-of-reinfection-with-sars-cov-2/ (last
visited Sept. 17, 2020). Dr. Henderson similarly states that “there is just no data available to
make any conclusions about the rate of reinfection, its timing or its severity.” Henderson Decl.
¶ 7.

       At this time, all detainees at Mesa Verde who have tested positive for COVID-19 are
within 90 days of infection. The first case within the dormitories was detected on July 29, 2020.
See ECF No. 474 at 3. The 90-day period for that individual will not end until October 27, 2020,
and the 90-day periods for the remaining detainees span from that day until November 16, 2020
(90 days after the most recent positive test on August 18, 2020). See ECF No. 580 at 2.

        After the 90-day period has expired, an individual “should be considered naïve to the
virus.” Henderson Decl. ¶ 5. Retesting after the 90-day period is recommended only if the
person is symptomatic or has been directly exposed to someone who is positive for COVID-19.
Id. ¶¶ 8, 11. The CDC guidance for detention facilities does not specifically address retesting of
individuals who have had COVID-19. Medrano Decl. ¶ 6.

        Consistent with the uncertain state of medical research, even those who have tested
positive for COVID-19 in the past should protect themselves by taking the precautions of
wearing masks, social distancing, and practicing good hygiene. Henderson Decl. ¶¶ 9, 10; CDC,
Coronavirus Disease 2019 (COVID-19) > Duration of Isolation and Precautions for Adults with
COVID-19 (Sept.10, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-
isolation.html (last visited Sept. 17, 2020); see also Hearings to examine the Department of
Health and Human Services’ Coronavirus response, focusing on a review of efforts to date and
next steps Before the Subcomm. on Dep’ts of Lab., Health and Hum. Servs., and Educ., and
Related Agencies of the S. Comm. on Appropriations, 116th Cong. (Sept. 16, 2020) (testimony of
Robert Redfield, M.D., Director, Centers for Disease Control and Prevention) (“I will continue to
appeal for all Americans, all individuals in our country, to embrace these face coverings. . . . So I
do want to keep asking the American public to take . . . . the personal responsibility that we need
for all Americans to embrace this face mask.”). Accordingly, when each detainee was
determined to no longer need isolation and precautions, the detainee was advised to wear a mask,
maintain social distance, and practice good hygiene. Medrano Decl. ¶ 8. However, as was true
prior to the first positive COVID test, most of the detainees at Mesa Verde still do not wear the
masks provided to them and do not utilize the space afforded to them to maintain social
distancing.

       To the extent that the Court is contemplating what the possibility of reinfection means for
evaluating bail applications, Defendants submit that such a question is premature. No current
detainee has reached the conclusion of the 90-day period after infection. And even if a person
might be able to be reinfected, this factor is only one factor to consider in the evaluation of the
application. Where the state of the medical evidence surrounding reinfection and immunity is
uncertain, the risk of reinfection should not counsel strongly in favor or against release. See
United States v. Gama, No. 18-CR-03516-BAS-1, 2020 WL 4921978, at *3 (S.D. Cal. Aug. 21,
2020) (recognizing that the current understanding of immunity and/or reinfection is uncertain
and denying a request for compassionate release based on other factors).

        Because Defendants are uncertain of the reason for the Court’s request for briefing on
this issue and because there are no motions pending a decision of the Court, Defendants
respectfully request that the Court permit further briefing on the issue of reinfection when it is
pertinent to a motion or other request before the Court.


                                                  2
          Case 3:20-cv-02731-VC Document 701 Filed 09/17/20 Page 3 of 3




DATED: September 17, 2020                             Respectfully submitted,

                                                      DAVID L. ANDERSON
                                                      United States Attorney


                                                      s/Adrienne Zack
                                                      ADRIENNE ZACK
                                                      Assistant United States Attorney

                                                      Attorneys for Federal Defendants


                                                      BURKE,WILLIAMS & SORENSEN, LLP

                                                      s/Susan E. Coleman*
                                                      SUSAN E. COLEMAN

                                                      Attorneys for GEO Defendants


* In compliance with Civil Local Rule 5-1(i)(3), the filer attests that all signatories have
concurred in the filing of this document.




                                                  3
